Judgment entered in favor of Respondent.  See Per Curiam Opinion and Judgment Entry. (FORD) (CHRISTLEY) (O'NEILL)
EXTRAORDINARY WRITS:
  If the deceased was domiciled in the state of Ohio at the time of death, an Ohio probate court has jurisdiction to oversee the distribution of personal property located within the county. Thus, a writ of prohibition will not lie to stop the court from exercising jurisdiction over the estate because a probate court has general jurisdiction under such circumstances. If the probate court errs in concluding that the deceased was domiciled in the state, that conclusion can be challenged in an appeal from the final judgment in the probate action.